TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00029-CV



 NNN Met Center 10-1, LLC; NNN Met Center 10-2, LLC; NNN Met Center 10-3, LLC;
 NNN Met Center 10-4, LLC; NNN Met Center 10-5, LLC; NNN Met Center 10-6, LLC;
 NNN Met Center 10-7, LLC; NNN Met Center 10-8, LLC; NNN Met Center 10-9, LLC;
NNN Met Center 10-10, LLC; NNN Met Center 10-11, LLC; NNN Met Center 10-13, LLC;
NNN Met Center 10-14, LLC; NNN Met Center 10-15, LLC; NNN Met Center 10-16, LLC;
NNN Met Center 10-17, LLC; NNN Met Center 10-18, LLC; NNN Met Center 10-19, LLC;
NNN Met Center 10-20, LLC; NNN Met Center 10-21, LLC; NNN Met Center 10-22, LLC;
NNN Met Center 10-23, LLC; NNN Met Center 10-24, LLC; NNN Met Center 10-25, LLC;
          NNN Met Center 10-26, LLC; NNN Met Center 10-27, LLC; and
                      NNN Met Center 10-28, LLC, Appellants

                                                v.

       BACM 2005-3 Met Center Office, LLC; Mark L. Patterson; Jeffrey J. Zissa;
 R. Terry Miller; E. Joe Berger, III; John A. Bain; Michael C. Elrod; Beverly A. Houston;
               Juanita Strickland; Janie Mucha; LNR Partners, LLC; and
                       Barclays Capital Real Estate, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-10-004498, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                We previously abated this appeal because, as a result of NNN Met Center 10-25’s

filing for bankruptcy protection in the United States Bankruptcy Court for the Northern District of

California, this suit has been automatically stayed.1 See Tex. R. App. P. 8. Appellants have filed




       1
           See 11 U.S.C. § 362.
an unopposed motion to extend abatement, informing us that the automatic stay has been extended

until February 28, 2012. We grant appellants’ motion.

                Any party may file a motion to reinstate the appeal if permitted by federal law or the

bankruptcy court. See Tex. R. App. P. 8.3. It is the parties’ responsibility to notify the Court as soon

as possible if an event occurs that would allow reinstatement. Id. Failure to notify this Court of a

lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in dismissal of

the case for want of prosecution. See Tex. R. App. P. 42.3(b).




                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Bankruptcy

Filed: November 17, 2011




                                                   2